Citation Nr: 0827799	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  02-02 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 
percent for service-connected lumbar fusion with screw 
fixation and bone graft at L5-S1 for the period from February 
16, 1999 to April 30, 2002.

2.  Entitlement to an increased evaluation for service-
connected lumbar fusion with screw fixation and bone graft at 
L5-S1, currently evaluated as 40 percent disabling. 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel
INTRODUCTION

The veteran served on active duty from April 1992 to October 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, wherein the RO continued a 10 
percent rating assigned to service-connected low back 
disability.  The veteran timely appealed the RO's May 2000 
rating action.  

By a December 2002 rating action, the RO granted the veteran 
a temporary total rating for low back surgery, effective 
February 21, 2002; a 40 percent evaluation was assigned from 
May 1, 2002.  As RO did not assign the maximum disability 
rating possible, the appeal for a higher evaluation remains 
before the Board. 
AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has 
filed a notice of disagreement as to an RO decision assigning 
a particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).  Thus, the issues have 
been framed as those listed on the title page.  

In June 2004, the veteran testified before the undersigned 
Veterans Law Judge at a hearing conducted at the Board in 
Washington, DC.  A copy of the hearing transcript has been 
associated with the claims files.  




FINDINGS OF FACT

1.  For the period from February 16, 1999 to April 30, 2002, 
the service-connected lumbar spine disability was manifested 
by tenderness and mild spasm, and restricted range of motion 
in forward flexion to 60 degrees; there is also x-ray 
evidence of degenerative changes at L4-5 and L5-S1. 

2.  For the period beginning on May 1, 2002, the veteran's 
low back disability effectively limits the thoracolumbar 
spine to painfully restricted range of motion in forward 
flexion to 90 degrees, backward extension to 20 degrees, 
bilateral rotation and bending 30 and 15 degrees, 
respectively; there is no evidence of ankylosis, neurologic 
impairment or intervertebral disc syndrome.  


CONCLUSIONS OF LAW

1.  For the period from February 16, 1999 to April 30, 2002, 
the schedular criteria for a 20 percent evaluation for lumbar 
fusion with screw fixation and bone graft at L5-S1 have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.3, 4.7, 4.14, 4.25, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5292, 5293, 5295 (2003).

2.  For the period beginning on May 1, 2002, the criteria for 
an increased rating in excess of 40 percent for low back 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 
5295 (2002 & 2003); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5235-5243 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).

       Duty to Notify

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim on appeal.  The veteran should be 
informed as to what portion of the information and evidence 
VA will seek to provide, and what portion of such the 
claimant is expected to provide.

With regard to the increased evaluations decided in the 
decision below, the Board is aware of the United States Court 
of Veterans Appeal's (Court) recent decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).   

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim:  (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Id.

In this case, the Board is aware that VCAA letters, issued by 
the originating agency in June 2003, November 2004 and April 
2007, do not contain the level of specificity set forth in 
Vazquez-Flores.  The Board, however, does not find that any 
such procedural defect constitutes prejudicial error in this 
case because of evidence of actual knowledge on the part of 
the veteran and other documentation in the claims files 
reflecting such notification that a reasonable person could 
be expected to understand what was needed to substantiate the 
claim.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

In this regard, in written statements and hearing testimony 
in June 2004 provided throughout the appeal, the veteran 
demonstrated an understanding of the evidence necessary to 
substantiate his increased evaluation claim discussed in the 
decision below.  For example, in a February 2007 statement to 
the RO, he described in detail--along with referencing a 
September 2006 VA examination and prior supplemental 
Statement of the Case--the severity of his low back condition 
and its effect on his ability to maintain employment.  This 
discussion by the veteran indicated an awareness on his part 
that information about such effects, with specific examples, 
is necessary to substantiate the instant increased evaluation 
claim.  Significantly, the Court in Vazquez- Flores held that 
actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim."  Id., slip op. at 12, citing 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  This 
showing of actual knowledge satisfies the first and fourth 
requirements of Vazquez-Flores.

Additionally, and particularly in light of the veteran's lay 
assertions of the effects of the service-connected traumatic 
low back disability on his previous employment as an engineer 
and daily life, the Board does not view said disorder to be 
covered by the second requirement of Vazquez-Flores, and no 
further analysis in that regard is necessary.

Finally, in February 2002, May 2007 and April 2008 statement 
and supplemental statement of the cases, respectively, 
includes a discussion of the rating criteria utilized in the 
present case.  The veteran was accordingly made well aware of 
the requirements for increased evaluations pursuant to the 
applicable diagnostic criteria, and such action thus 
satisfies the third notification requirement of Vazquez-
Flores.

	Duty to Assist

Regarding VA's duty to assist the appellant with his 
increased rating claims decided in the decision below, post-
service private and VA examination and clinical treatment 
reports, Social Security Administration records, along with 
statements and hearing testimony of the veteran, have been 
associated with the claims files.  

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 
(Fed. Cir. 2004).

II.  Legal Criteria

       Increased Rating-general criteria 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where, however, an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability. Francisco v. Brown, 7 Vet. App. 
55 (1994).

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield,21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 
        
       Orthopedic Considerations

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain. Such inquiry is 
not to be limited to muscles or nerves.  These determinations 
are, if feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, or pain. DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

       Spine-rating criteria

During the pendency of this appeal, the criteria for 
evaluating disabilities of the spine were revised.

As noted in the Introduction, by a March 2000 rating action, 
the RO continued a 10 percent rating assigned to service-
connected low back strain under Diagnostic Code 5295 
(lumbosacral strain).  

Under the former provisions of Diagnostic Code 5295, a rating 
of 10 percent for lumbosacral strain is warranted where there 
is characteristic pain on motion.  A rating of 20 percent is 
warranted with muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing position.  A 
rating of 40 percent is warranted with severe lumbosacral 
strain with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo- 
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003) 
(in effect prior to September 26, 2003). 

Also for consideration are the former provisions of 
Diagnostic Code 5292 for limitation of motion of the lumbar 
spine.  Under this Code, slight limitation of motion warrants 
a 10 percent rating, moderate limitation of motion warrants a 
20 percent rating, and severe limitation of motion warrants a 
40 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2003) (in effect prior to September 26, 2003). 

The former rating criteria did not define "mild," "moderate," 
or "severe" limitation of motion.  The revised rating 
criteria, however, provide some guidance.  Under those 
criteria, normal forward flexion of the thoracolumbar spine 
is to 90 degrees. Normal extension is from 0 to 30 degrees.  
Normal lateral flexion, as well as rotation, is from 0 to 30 
degrees to the left and right.  38 C.F.R. § 4.71a, Note (2), 
following General Rating Formula for Disease and Injuries of 
the Spine (2007).

Since the record contains x-ray evidence of degenerative disc 
disease beginning in September 2001, the Board believes that 
the former provisions of Diagnostic Code 5293 for 
intervertebral disc syndrome should be considered as well.  
Under this Code, a rating of 20 percent is warranted for 
moderate intervertebral disc syndrome; recurring attacks.  
The next higher rating of 40 percent is warranted for severe 
intervertebral disc syndrome; recurring attacks, with 
intermittent relief.  The higher rating of 60 percent under 
this Code is for application for pronounced intervertebral 
disc syndrome; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, little 
intermittent relief.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2003) (in effect prior to September 26, 2003). 

The revised criteria contemplate symptoms such as pain, 
stiffness, aching, etc., if present, thus evaluations based 
on pain alone are not appropriate, unless there is specific 
nerve root pain, for example, that could be evaluated under 
the neurologic sections of the rating schedule.  68 Fed. Reg. 
51,455 (Aug. 27, 2003).

Effective September 23, 2002, Diagnostic Code 5293 was 
amended to provide that intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
basis of incapacitating episodes over the past 12 months, or 
on the basis of the combination of its neurologic and 
orthopedic manifestations. 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Effective September 26, 2003, VA again amended the criteria 
for rating intervertebral disc disease to provide that the 
disability could be rated under the General Rating Formula 
(which provides the criteria for rating orthopedic 
disability, and authorizes separate evaluations of its 
chronic orthopedic and neurologic manifestations), or on the 
basis of incapacitating episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2007).

Diagnostic Code 5235, Vertebral fracture or dislocation; 
Diagnostic Code 5236, Sacroiliac injury and weakness; 
Diagnostic Code 5237, Lumbosacral or cervical strain; 
Diagnostic Code 5238, Spinal stenosis; Diagnostic Code 5239, 
Spondylolisthesis or segmental instability; Diagnostic Code 
5240, Ankylosing spondylitis; Diagnostic Code 5241, Spinal 
fusion; and Diagnostic Code 5242, Degenerative arthritis of 
the spine; are rated under the following new general rating 
formula for diseases and injuries of the spine:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

A 40 percent evaluation will be assigned for unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine;

A 50 percent evaluation will be assigned for unfavorable 
ankylosis of the entire thoracolumbar spine;

A 100 percent evaluation will be assigned for unfavorable 
ankylosis of the entire spine;

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis. 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 10 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months; a 20 percent disability evaluation 
is warranted for incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months; a 40 percent disability evaluation 
is warranted for incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect 
from September 26, 2003).

An "incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id. 

Because the rating criteria changed during the pendency of 
the veteran's appeal, the question arises as to which set of 
rating criteria applies.  A new law or regulation applies, if 
at all, only to the period beginning with the effective date 
of the new law or regulation.  Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should not 
apply the new provision to the claim. If applying the new 
provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is less 
favorable to a claimant than the old law or regulation; while 
a liberalizing law or regulation does not have "retroactive 
effects." VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C. § 
5110(g), apply the more favorable provision to the facts of 
the case, unless the claimant would be prejudiced by the 
Board's actions in addressing the revised regulation in the 
first instance.  Third, the Board must determine whether the 
appellant would have received a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation, including for the periods both prior to and 
after the effective date of the change in law. VAOPGCPREC 3- 
2000 (2000); 65 Fed. Reg. 33422(2000).

The Federal Circuit has created a three-part test to 
determine whether a new law has prohibited retroactive 
effects: (1) "the nature and extent of the change of the 
law;" (2) "the degree of connection between the operation of 
the new rule and a relevant past event;" and (3) "familiar 
considerations of fair notice, reasonable reliance, and 
settled expectations." Princess Cruises v. United States, 397 
F. 3d 1358 (Fed. Cir. 2005).  If, under this test, a rule or 
regulation appears to have a retroactive effect, then the 
rule or regulation cannot be applied to cases pending at the 
time of its promulgation.  Rodriquez v. Peake, No. 2006-7023 
(Fed. Cir. Jan. 7, 2008).

III.  Analysis

The Board has reviewed all the evidence in the veteran's 
claims files.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claims and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Because the rating criteria changed during the pendency of 
the veteran's appeal, the question arises as to which set of 
rating criteria applies.  A new law or regulation applies, if 
at all, only to the period beginning with the effective date 
of the new law or regulation.  Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).  Thus, in evaluating the veteran's 
increased evaluation claims in the analysis below, the old 
criteria (criteria in effect prior to September 26, 2003) 
apply to both periods in question (i.e., February 16, 1999 to 
April 30, 2002 and thereafter).  The new spine criteria 
(criteria in effect on and after September 26, 2003), 
however, only apply to the period beginning on May 1, 2002.  

1.  Period from February 16, 1999 to April 31, 2002

As noted previously herein, for the period in question, the 
veteran's low back disability was rated under the former 
provisions of Diagnostic Code 5295 (criteria in effect prior 
to September 26, 2003).

The RO based their March 2000 determination, in part, on a 
December 1999 VA examination report, which showed range of 
motion of the veteran's lumbar spine in flexion, extension 
and bilateral flexion to 75, 30, and 35 degrees respectively.  
That same VA examination report also contained evidence of 
some mild pain on palpation at L4-5.  The examination was 
negative for any focal neuromuscular deficits, bony or soft 
tissue abnormalities, muscle spasms or fasiculations of the 
lumbosacral paraspinal muscles.  Muscle strength of the lower 
extremities was 5/5 in all joints.  Deep tendon reflexes were 
present and equal.  Straight leg raising was negative, 
bilaterally.  Sensation was intact to pinprick and light 
touch over the dermatomes of the lower extremities.  (see, 
December 1999 VA examination report).  

Comparing the lumbar spine symptoms to the rating criteria 
above, it appears that the requirements for a 20 percent 
rating for lumbosacral strain, Diagnostic Code 5295, are more 
nearly approximated for the period from February 16, 1999 to  
April 30, 2002.  Among the evidence supporting a 20 percent 
rating under Diagnostic 5295, includes a February 2001 
report, prepared by Doswell Chiropractic Center, which 
contained evidence of mild muscle spasm evidence in the 
veteran's paraspinal musculature, going into the sacroiliac 
region.  An April 2001 VA examination report while negative 
for evidence of spasms, was positive for flexion of the 
lumbar spine limited to 60 degrees.  Thus, the evidence taken 
in its entirety for the period in quesiton reflects muscle 
spasm, albeit mild, with limited forward flexion to 60 
degrees.  Private treatment reports also confirm that the 
veteran underwent two epidural steroid injections and one 
face joint block to for relief of back pain (see, October 
2001 private treatment report, prepared by M. T., M. D.)  
Thus, in view of the foregoing, for the period from February 
16, 1999 to April 30, 2002, the Board will grant a 20 percent 
rating under Diagnostic Code 5295 for the lumbar spine.  This 
includes any additional functional limitations due to the 
factors set forth in DeLuca, supra.

Although the above findings are noted to more closely 
resemble a 20 percent rating under Diagnostic Code 5295, the 
evidence described above does not more closely resemble that 
of a 40 percent rating under either the former criteria for 
Diagnostic Code 5293 or 5295.  In reaching the foregoing 
determination, the records do not show the veteran's lumbar 
spine disorder to resemble a severe intervertebral disc 
syndrome with recurring attacks and intermittent relief, nor 
is it shown to resemble a severe lumbosacral strain with a 
listing of the whole spine to the opposite side, positive 
Goldwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing with irregularity of joint space or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71, Diagnostic Codes 5293 and 5295 (2003).  

Nor does the evidence reflect the veteran's lumbar spine to 
have abnormal mobility requiring a neck brace (jury mast) or 
ankylosis in a favorable ankle, which warrant a 40 percent 
rating under the former criteria for Diagnostic Code 5285 and 
5285 (2003), respectively. .  

The current 20 percent evaluation contemplates moderate 
limitation of motion of the lumbar spine.  In order to 
warrant an increased evaluation of 40 percent under the 
former criteria of Diagnostic Code 5292 (limitation of motion 
of the lumbar spine), the evidence must approximate the 
functional equivalent of severe limitation of motion of the 
lumbar spine.  During an April 2001 VA examination, flexion 
of the lumbar spine was to 60 degrees, and backward extension 
and bilateral rotation were to 30 degrees recent examination.  
He reported pain on a scale of eight ranging from an 8 to a 
10.  Yet, despite his complaints of pain, he had forward 
flexion to 60 degrees and essentially normal backward 
extension and bilateral rotation.  See, 38 C.F.R. § 4.71a, 
Note (2), following General Rating Formula for Disease and 
Injuries of the Spine (2007).  In sum, the veteran's 
remaining functional use is better than 30 degrees of flexion 
or severe limitation of motion.  Thus, a 40 percent rating 
under the former criteria for Diagnostic Codes 5292 is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

The Board concludes that for the period from February 16, 
1999 to April 31, 2002, the preponderance of the evidence is 
against a rating in excess of 20 percent for the service-
connected low back disability under the rating criteria prior 
to September 26, 2003.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990); 38 C.F.R. 
§§ 4.7, 4.21 (2007).

2.  Period Beginning May 1, 2002

	Consideration of the former criteria for rating back 
disabilities

As noted previously herein, by a December 2002 rating action, 
the RO granted the veteran a temporary total rating for low 
back surgery, effective February 21, 2002; a 40 percent 
evaluation was assigned under Diagnostic Codes 5292 
(limitation of motion of the lumbar spine) and 5295 
(lumbosacral strain), effective May 1, 2002.  

For the period beginning on May 1, 2002, September 2002 and 
September 2006 VA examination reports revealed none of the 
findings needed for a higher rating of 60 percent under the 
former criteria (in effect prior to September 26, 2003) of 
Diagnostic Codes 5285, 5286 or 5293.  In fact, the September 
2006 VA examiner specifically stated that there was no 
evidence of ankylosis of the lumbar sine and neurological 
abnormalities.  (see, September 2006 VA examination report).  
To this end, while the veteran demonstrated severe limitation 
of motion of the lumbar spine, there was no evidence of 
abnormal mobility requiring a neck brace (jury mast), 
ankylosis of the lumbar spine in a favorable ankle or 
neurological impairment/involvement, which would permit a 
finding of 60 percent under the above-referenced diagnostic 
codes, respectively.  Thus, a higher evaluation to 60 percent 
under Diagnostic Codes 5285, 5286, or 5293, respectively, is 
not warranted.  
38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5293 (2003).  

Thus, since the veteran has been granted the maximum rating 
of 40 percent possible under Diagnostic Code 5292, limitation 
of motion of the lumbar spine, the analysis required a DeLuca 
analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 
(1997).  Notwithstanding the foregoing, a September 2006 VA 
examiner stated that there was no evidence of "Deluca 
criteria."  In this regard, the September 2006 VA examiner 
indicated that there was no pain on range of motion or flare-
ups of any kind of except for those previously reported 
(i.e., the veteran was noted to have pain on extreme ranges 
of motion of the lumbar spine).  There was no evidence of any 
additional limitation by pain, fatigue weakness, or lack of 
endurance following repetitive use.  (see, September 2006 VA 
examination report).  Thus, the analysis required by DeLuca, 
supra, would not result in a higher schedular rating, even if 
applicable. 

In view of the foregoing, the veteran's low back disability 
does not warrant an evaluation in excess of 40 percent under 
these diagnostic codes.  38 C.F.R. § 4.71a, Diagnostic Code 
5285, 5286 and 5293 (2003).

	Consideration of the revised criteria for rating back 
disabilities.

For the period beginning on May 1, 2002, the record contains 
no evidence that the veteran has been prescribed bed rest.  
He has reported no such episodes and the examination and 
treatment records do not show doctor prescribed bed rest; 
hence, an increased rating would not be warranted on the 
basis of the first of the new bases for rating intervertebral 
disc disease.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2007).  (see, September 2006 VA examination report, 
reflecting that there was no evidence of physician-prescribed 
bed rest or incapacitating episodes). 

Additionally, a higher rating of 60 percent under the General 
Rating Formula for Diseases and Injuries of the Spine, which 
requires unfavorable ankylosis of the entire spine, is also 
not warranted.  See, 38 C.F.R. § 4.71a Diagnostic Code 5235 
(2007).  To this end, a September 2006 VA examination report 
reflects that while in the seated position, the veteran had 
flexion of the lumbar spine to 90 degrees,  backward 
extension to 20 degrees, bilateral bending and rotation were 
to 15 and 30 degrees, respectively; all movements were 
performed with pain at the extreme ranges of motion.  The 
September 2006 VA examiner specifically stated that there was 
no evidence of ankylosis of the lumbar spine.  (see, 
September 2006 VA examination report).  Thus, as the veteran 
demonstrated range of motion of the lumbar spine, albeit 
limited, a 60 percent disability rating is not warranted 
under Diagnostic Code 5287 (ankylosis of the spine) General 
Rating Formula for Diseases and Injuries of the Spine.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2007).

Additionally, the record for the period beginning on May 1, 
2002 does not reflect that the veteran has any neurological 
impairment that is separate from the already established 
service-connected left lower radiculitis (see, December 2003 
rating decision).  To this end, VA examination reports, dated 
in September 2002 and September 2006, show that the veteran 
had essentially "normal" neurological examinations.  In 
fact, the September 2006 VA examiner specifically indicated 
that the veteran did not exhibit any neurological deficits.  
(see, September 2006 VA examination report).  Because the 
medical evidence is to the effect that the veteran does not 
have a neurologic impairment---separate from the service-
connected left lower radiculitis---a separate rating on that 
basis is also not warranted.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243, Note (1).

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating for the 
period from May 1, 2002.  See Spurgeon v. Brown, 10 Vet. App. 
194 (1997); and DeLuca v. Brown, 8, Vet. App. 202 (1995).  It 
is not disputed that the veteran has limitation of motion of 
the lumbar spine with pain at the extreme ranges of motion.  
Yet, according to the September 2006 VA examiner, there was 
no evidence of any additional limitation by pain, fatigue 
weakness, or lack of endurance following repetitive use of 
the lumbar spine.  (see, September 2006 VA examination 
report).  Thus, the analysis required by DeLuca, supra, would 
not result in a higher schedular rating. 

Hence, the Board finds that for the period beginning on May 
1, 2002, the 40 percent disability rating is correct, and the 
preponderance of the evidence is against a higher evaluation 
under the criteria in effect on and after September 26, 2003. 

3.  Extrascheuldar Evaluation 

Finally marked interference with employment as a result of 
the veteran's back injury has not been shown.  In reaching 
the foregoing determination, the Board acknowledges the fact 
that the veteran is currently unemployed, allegedly due to 
his lumbar spine disability.  (see, September 2006 VA 
examination report).  The Board can not overlook the absence 
of any functional or neurologic impairment.  Thus, the 
evidence is against a finding that the service-connected low 
back disability would cause marked interference with 
employment.  Further, the veteran's low back disability has 
not required any periods of recent hospitalization.  
Therefore, referral for an extraschedular evaluation is not 
warranted.  38 C.F.R. § 3.321 (2007).

The Board concludes that the preponderance of the evidence is 
against a rating in excess of 40 percent for the service-
connected low back disability under the rating criteria prior 
to and effective September 26, 2003.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990); 38 C.F.R. §§ 4.7, 4.21 (2007).




ORDER

From February 16, 1999 to April 30, 2002, a 20 percent 
disability rating for lumbar fusion with screw fixation and 
bone graft at L5-S1 is granted, subject to the laws and 
regulations governing payment of monetary benefits.

From May 1, 2002, entitlement to an increased rating for 
lumbar fusion with screw fixation and bone graft at L5-S1 is 
denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


